                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

JAMES B. C., 1                                      )
                                                    )
                       Plaintiff,                   )
                                                    )
vs.                                                 )    Case No. 18-cv-1143-CJP 2
                                                    )
COMMISSIONER of SOCIAL                              )
SECURITY,                                           )
                                                    )
                       Defendant.                   )

                                MEMORANDUM and ORDER

PROUD, Magistrate Judge:

       In accordance with 42 U.S.C. § 405(g), plaintiff, represented by counsel,

seeks judicial review of the final agency decision denying his application for

Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI)

benefits pursuant to 42 U.S.C. § 423.

                                      Procedural History

       Plaintiff filed an application for DIB in October 2014, alleging disability as of

April 20, 2014. Plaintiff also filed an application for SSI in October 2014, alleging

disability as of July 7, 2014. Plaintiff subsequently amended the disability onset

date in his DIB application to July 7, 2014. After holding an evidentiary hearing,



1
 In keeping with the court’s recently adopted practice, plaintiff’s full name will not be used in this
Memorandum and Order due to privacy concerns. See, Fed. R. Civ. P. 5.2(c) and the Advisory
Committee Notes thereto.

2
 This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Doc. 11.
                                           Page 1 of 13
Administrative Law Judge (ALJ) Louis Aliberti denied both applications on May 10,

2017. (Tr. 32-41). The Appeals Council denied review, and the decision of the

ALJ became the final agency decision.               (Tr. 1).    Administrative remedies have

been exhausted and a timely complaint was filed in this Court.

                                  Issues Raised by Plaintiff

       Plaintiff raises the following point:

               The ALJ did not adhere to 20 C.F.R. § 416.927 when he ignored
               evidence in his residual functional capacity (RFC) determination.

                                 Applicable Legal Standards

       To qualify for DIB or SSI, a claimant must be disabled within the meaning of

the applicable statutes and regulations. 3 For these purposes, “disabled” means

the “inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not

less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

       A “physical or mental impairment” is an impairment resulting from

anatomical, physiological, or psychological abnormalities which are demonstrable

by medically acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §

423(d)(3).     “Substantial gainful activity” is work activity that involves doing


3
  The statutes and regulations pertaining to Disability Insurance Benefits (DIB) are found at 42
U.S.C. § 423, et seq., and 20 C.F.R. pt. 404. The statutes and regulations pertaining to SSI are
found at 42 U.S.C. §§ 1382 and 1382c, et seq., and 20 C.F.R. pt. 416. As is relevant to this case, the
DIB and SSI statutes and regulations are identical. Furthermore, 20 C.F.R. § 416.925 detailing
medical considerations relevant to an SSI claim, relies on 20 C.F.R. Pt. 404, Subpt. P, the DIB
regulations. Most citations herein are to the DIB regulations out of convenience.
                                           Page 2 of 13
significant physical or mental activities, and that is done for pay or profit. 20

C.F.R. § 404.1572.

      Social Security regulations set forth a sequential five-step inquiry to

determine whether a claimant is disabled. The Seventh Circuit Court of Appeals

has explained this process as follows:

            The first step considers whether the applicant is engaging in
            substantial gainful activity. The second step evaluates whether an
            alleged physical or mental impairment is severe, medically
            determinable, and meets a durational requirement. The third step
            compares the impairment to a list of impairments that are considered
            conclusively disabling. If the impairment meets or equals one of the
            listed impairments, then the applicant is considered disabled; if the
            impairment does not meet or equal a listed impairment, then the
            evaluation continues. The fourth step assesses an applicant's residual
            functional capacity (RFC) and ability to engage in past relevant work. If
            an applicant can engage in past relevant work, he is not disabled. The
            fifth step assesses the applicant's RFC, as well as his age, education,
            and work experience to determine whether the applicant can engage in
            other work. If the applicant can engage in other work, he is not
            disabled.

Weatherbee v. Astrue, 649 F.3d 565, 568-569 (7th Cir. 2011).

      Stated another way, it must be determined: (1) whether the claimant is

presently unemployed; (2) whether the claimant has an impairment or combination

of impairments that is serious; (3) whether the impairments meet or equal one of

the listed impairments acknowledged to be conclusively disabling; (4) whether the

claimant can perform past relevant work; and (5) whether the claimant is capable of

performing any work within the economy, given his or her age, education and work

experience. 20 C.F.R. § 404.1520; Simila v. Astrue, 573 F.3d 503, 512-513 (7th

Cir. 2009); Schroeter v. Sullivan, 977 F.2d 391, 393 (7th Cir. 1992).
                                    Page 3 of 13
      If the answer at steps one and two is “yes,” the claimant will automatically be

found disabled if he or she suffers from a listed impairment, determined at step

three. If the claimant does not have a listed impairment at step three, and cannot

perform his or her past work (step four), the burden shifts to the Commissioner at

step five to show that the claimant can perform some other job. Rhoderick v.

Heckler, 737 F.2d 714, 715 (7th Cir. 1984).

      This Court reviews the Commissioner’s decision to ensure that the decision

is supported by substantial evidence and that no mistakes of law were made. It is

important to recognize that the scope of review is limited. “The findings of the

Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive. . . .” 42 U.S.C. § 405(g). Thus, this Court must

determine not whether plaintiff was, in fact, disabled at the relevant time, but

whether the ALJ’s findings were supported by substantial evidence and whether

any errors of law were made. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539

(7th Cir. 2003).   This Court uses the Supreme Court’s definition of substantial

evidence, i.e., “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971).

      In reviewing for “substantial evidence,” the entire administrative record is

taken into consideration, but this Court does not reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute its own judgment for that of

the ALJ. Murphy v. Colvin, 759 F.3d 811, 815 (7th Cir. 2014). However, while
                                Page 4 of 13
judicial review is deferential, it is not abject; this Court does not act as a rubber

stamp for the Commissioner. See, Parker v. Astrue, 597 F.3d 920, 921 (7th Cir.

2010), and cases cited therein.

                              The Decision of the ALJ

      ALJ Aliberti followed the five-step analytical framework described above.

He determined that plaintiff had not worked at the level of substantial gainful

activity since the alleged onset date.

      The ALJ found that plaintiff had severe impairments of Multiple Sclerosis

(MS) and hypothyroidism.

      The ALJ found that plaintiff had the RFC to perform work at the sedentary

exertional level with some physical and mental limitations.          Based on the

testimony of a vocational expert (VE), the ALJ concluded that plaintiff was not able

to do his past work, but he was not disabled because he was able to do other jobs

which exist in significant numbers in the national economy.

                               The Evidentiary Record

      The Court has reviewed and considered the entire evidentiary record in

formulating this Memorandum and Order. The following summary of the record

is directed to the points raised by plaintiff.

      1.     Agency Forms

      Plaintiff was born in 1968 and was almost 46 years old on the alleged onset

date. (Tr. 69). His reported height was 5’7” and his reported weight was 170


                                      Page 5 of 13
pounds.     (Tr. 218).   He previously worked as a truck driver, a cook, and a

stocker. (Tr. 76, 199). Plaintiff submitted a function report in January 2015

stating that he had serious back pain, leg cramps, fatigue, some loss of equilibrium,

and visual impairment. He stated he had difficulty walking, but did acknowledge

the ability to take care of his father and pets, empty the dishwasher, vacuum floors,

take out the trash, mow the lawn, wash clothes, prepare small meals, and shop for

groceries. (Tr. 226-229, 231).

      2.      Evidentiary Hearing

      At the evidentiary hearing, plaintiff reported that he was divorced with no

children. (Tr. 54). He completed the majority of the daily household tasks, but

only in 8 to 10 minute increments. (Tr. 65-66). His insurance lapsed in 2016.

(Tr. 60).

      Plaintiff said he could not work because of constant pain in his lower back

and some additional generalized pain, for which he stayed reclined 90 percent of

the day. (Tr. 55, 61). He also complained of fatigue and tiredness. (Tr. 60).

Plaintiff stated that he could walk 50 feet, but would have to take a break for a

minute or so afterwards before continuing to walk. (Tr. 56). He reported that he

could lift a maximum of 20 pounds, could not reach, and had trouble stooping,

kneeling, crouching, crawling, and bending. (Tr. 57). He also had numbness on

his right side and tingling in his right hand, which he addressed by grasping and

holding objects with his left hand. (Tr. 58). He noted that he could empty the

dishwasher, vacuum the floors, wash clothes, grocery shop, and take care of his pet
                                  Page 6 of 13
cat. He stated he could not mow the lawn. (Tr. 58, 59).

      A VE also testified. As there is no issue as to her testimony, it will not be

summarized.

      3.    Medical Records

      In July and August 2014, plaintiff saw Dr. Raed Al-Dallow, for mid sternal

heaviness with radiating pain, epigastric pain, back discomfort, and radiculopathy.

(Tr. 291, 298). Dr. Al-Dallow noted that plaintiff suffered from fatigue, numbness,

tingling, and weakness in his extremities. (Tr. 292, 299). Plaintiff reported using

marijuana, smoking, and drinking 4-6 beers with a half a pint of Southern Comfort

daily. (Tr. 292, 299, 371). Dr. Al-Dallow suggested plaintiff establish care with a

primary care physician and recommended one.          (Tr. 291).      In August 2014,

plaintiff saw primary care physician Dr. John Fozard, and complained of

numbness, tingling, malaise, and fatigue.     (Tr. 371, 373).       Dr. Fozard listed

plaintiff’s additional problems as cervical radiculopathy, lower back pain, lumbar

radiculopathy, malaise, and neck pain. (Tr. 373). Dr. Fozard noted plaintiff’s

recent MRI studies showed probable demyelinating disease, most likely from MS,

and referred plaintiff to a neurologist. (Tr. 347, 371- 372, 403).

      In 2014 and 2015, plaintiff saw neurologist Dr. Bhargava Trivedi.            In

October    2014,   Dr.    Trivedi   confirmed    that   plaintiff    had    moderate

relapsing-remitting MS with an onset in July 2014 and prescribed Gilenya. (Tr.

334, 339). He observed plaintiff had gait disturbance and noted plaintiff also had

hypothyroidism. (Tr. 335-336). In 2015, Dr. Trivedi noted that the status of
                               Page 7 of 13
plaintiff’s MS was relapsing on one occasion and stationary on two other occasions.

(Tr. 397, 453, 611, 618). He also reported no active demyelinating disease in his

MRI, along with other unremarkable labs and exams, and only one new

neurological deficit, which occurred before starting Gilenya. (Tr. 607-608, 611).

      Specifically, the MRI of the cervical spine Dr. Trivedi was referring to

revealed “T2 demyelinating lesions at the C3-C4 level,” but the findings were “not

associated with enhancement and active inflammation.”          (Tr. 552).   A later

cervical spine MRI found no new lesions. (Tr. 545). Additional brain MRIs in

2015 and 2016 showed demyelinating plaques and lesions affecting the

supratentorial white matter and brainstem. The 2015 MRI noted no “evidence of

restricted diffusion or signs of enhancement seen within the brain on postcontrast

images.” The 2016 MRI noted resolved “left frontal enhancing plaque with no

features of active demyelination currently.” (Tr. 547, 625).

      Dr. Trivedi also delineated plaintiff’s complaints, including fatigue; neck

pain; low and mid-back pain, which sometimes went around his waist; bilateral leg

pain; slow and impaired gait; and depression. Plaintiff further reported falling out

of bed once from an imbalance. Dr. Trivedi instructed plaintiff to stop smoking

and drinking alcohol on several occasions and stated that plaintiff’s main interest

appeared to be getting disability rather than receiving treatment for MS.       (Tr.

607-608).

      Plaintiff saw Dr. Adrian Feinerman, a state agency consultant, in February

2015 for an examination.     (Tr. 468). Dr. Feinerman found that plaintiff had
                                   Page 8 of 13
normal grip strength, normal muscle strength, normal range of motion, normal

ambulation, normal reflexes, and a negative straight leg test. (Tr. 473-474). He

also found the plaintiff’s fine and gross hand manipulation were normal. (Tr.

473). Dr. Feinerman additionally stated that plaintiff was able to sit, stand, walk,

hear, speak, lift, carry, handle objects, and can handle funds on own behalf. He

did, however, note plaintiff’s subjective complaint of lower back pain. (Tr. 474).

He further remarked that plaintiff reported cutting his alcohol consumption to six

beers per month, but still smoked half a pack of cigarettes per day and used

marijuana the week prior. (Tr. 469).

      Later in February 2015, acting as a state agency consultant, Dr. Lenore

Gonzalez assessed plaintiff’s RFC based on a review of the file contents.       (Tr.

69-77). Dr. Gonzalez diagnosed plaintiff with MS and a thyroid impairment and

concluded plaintiff was not disabled.    (Tr. 72, 77).   She found plaintiff could

perform light work; occasionally lift 20 pounds, frequently lift 10 pounds, stand

and walk a total of 6 hours in an 8 hour workday; occasionally climb ramps and

stairs, balance, stoop, kneel, crouch, and crawl; never climb ladders, ropes, and

scaffolds; and avoid exposure to extreme cold, extreme heat, and vibration. (Tr.

72-76). In June 2015, acting as a state agency consultant, Dr. Hemantha Surath

also assessed plaintiff’s RFC based on a review of the file contents. (Tr. 89-99).

Dr. Surath found that plaintiff was not disabled and could perform light work, but

differed from Dr. Gonzalez, stating that plaintiff could sustain unlimited exposure

to extreme temperatures. (Tr. 95-96).
                                 Page 9 of 13
      In January 2017, Dr. Fozard noted that Dr. Trivedi resigned from his

practice and moved to another state, necessitating another neurologist for plaintiff.

At the time, Dr. Fozard acknowledged plaintiff’s chronic pain problems and listed

the course of plaintiff’s MS as stable and nonprogressive.           He also discussed

plaintiff’s smoking and alcohol use, stating that plaintiff still smoked a half a pack

per day and denied trying to cut down on his drinking, going so far as to say plaintiff

consumed an “eye opener” drink in the morning. (Tr. 481, 483). A referral for

medical marijuana was initiated by a peer of Dr. Fozard’s. (Tr. 493). Plaintiff

later saw an acute care nurse practitioner at Cape Neurology Specialists in

November 2016 and scheduled a follow up. (Tr. 627).

                                        Analysis

      Plaintiff argues that ALJ Aliberti ignored evidence in his RFC findings.

Although not entirely clear, it appears that plaintiff’s first specific contention is that

the ALJ ignored pieces of Dr. Trivedi’s opinion. A treating physician’s opinion is

entitled to “controlling weight” if it is well supported by medically acceptable clinical

and laboratory diagnostic techniques and if it is consistent with other substantial

evidence in the record. 20 C.F.R. § 416.927(c)(2); Schaaf v. Astrue, 602 F.3d 869,

875 (7th Cir. 2010). An ALJ who chooses to reject a treating physician’s opinion

must provide a good reason for the rejection. Ibid. However, an ALJ “need not

provide a complete written evaluation of every piece of testimony and evidence” in

order to build a logical bridge from the evidence to his conclusion. Shideler v.

Astrue, 688 F.3d 306, 310 (7th Cir. 2012). Further, the determination of a
                               Page 10 of 13
claimant’s RFC is a matter for the ALJ alone. Thomas v. Colvin, 745 F.3d 802,

808 (7th Cir. 2014).

       The Achilles’ heel in plaintiff’s argument here is a simple one: the ALJ’s

sound reasoning in addressing the breadth of medical opinions in this case.

Regarding Dr. Trivedi’s opinion, the ALJ started out by identifying Dr. Trivedi’s

diagnosis of plaintiff with relapsing-remitting MS.                     The medical records

themselves reveal the symptomatic impetus for the condition’s name, with plaintiff

going from relapsing status to stationary status in Dr. Trivedi’s notes. The ALJ

recited Dr. Trivedi’s notes well, stating that plaintiff was “stable and

non-progressive,” while also detailing ongoing back and leg pain, fatigue, gait

disturbance, some pulmonary abnormality, and a varying degree of numbness. 4

The ALJ also mentioned plaintiff’s progress on the medication Gilenya as stable.

He even discussed plaintiff’s fall out of bed. Additionally, in the notes of both Dr.

Trivedi and the nurse practitioner, plaintiff’s MS was described as mild, a fact that

the ALJ also chose to highlight in his opinion.

       The second point of plaintiff’s argument, that the ALJ inaccurately

summarized plaintiff’s MRIs and even left out others, bleeds into the first point and,

on review, eventually reinforces the ALJ’s analysis of these opinions. For all of the

notes in plaintiff’s several MRI’s, a general picture emerges that plaintiff’s MS was

4
  The Court emphasizes that the ALJ did find that plaintiff suffered from fatigue. “Fatigue is one of
the most common symptoms of MS.” National Multiple Sclerosis Society,
http://www.nationalmssociety.org/Symptoms-Diagnosis/MS-Symptoms/Fatigue (last visited March
14, 2019). That plaintiff suffered from fatigue as a common symptom of MS, however, tells nothing
about how the symptom is debilitating for the plaintiff, or how it affects his ability to maintain
competitive employment with sedentary limitations.
                                          Page 11 of 13
stable, as in not advancing. Plaintiff did have demyelinating plaques and lesions,

but Dr. Trivedi stated that there was no active demyelinating disease, no

“enhancement and active inflammation,” and no “evidence of restricted diffusion or

signs of enhancement” in reviewing the MRIs. While it is true that ALJ’s may not

“cherry-pick” evidence that backs up their contention, while also ignoring other

evidence that is inconvenient, that did not happen here. In no piece of the record

does an MRI show new lesions or advancing demyelination after plaintiff started

treatment on Gilenya, as plaintiff contends. In other words, there was no new or

continuing damage to plaintiff’s neurological system beyond what was already

damaged. The fact that the ALJ did not discuss every one of the MRIs in the record

is irrelevant in this case because the MRIs do not undercut his conclusion.

      Further, the ALJ used plaintiff’s deficits, which are indeed serious, to come

to a determination from his RFC that plaintiff was limited to sedentary work.

Sedentary work is defined by the Guidelines in terms of the strength requirements

of the job, described in the regulations as physical exertion or exertional

requirements. “Sedentary work involves lifting no more than 10 pounds at a time

and occasionally lifting or carrying articles like docket files, ledgers, and small

tools. Although a sedentary job is defined as one which involves sitting, a certain

amount of walking and standing is often necessary in carrying out job duties.” 20

C.F.R. § 404.1567(a) (1983).      The ALJ determined that plaintiff’s residual

functional capacity was lower than the state medical examiners’ findings, with each

state medical consultant finding plaintiff capable of performing light work after
                                  Page 12 of 13
reviewing plaintiff’s medical records. Although Dr. Feinerman did not arrive at a

conclusion as to plaintiff’s work-related capacity, his findings appear to be in line

with the state agency examiners. Plainly stated, no error exists when there is “no

doctor’s opinion contained in the record [that] indicated greater limitations than

those found by the ALJ.” Rice v. Barnhart, 384 F.3d 363, 370 (7th Cir. 2004).

That is the case here.

                                    Conclusion

      After careful review of the record as a whole, the Court is convinced that ALJ

Aliberti committed no errors of law, and that his findings are supported by

substantial evidence.    Accordingly, the final decision of the Commissioner of

Social Security denying plaintiff’s applications for disability benefits is AFFIRMED.

      The Clerk of Court is directed to enter judgment in favor of defendant.

      IT IS SO ORDERED.

      DATE:    March 14, 2019.



                                       s/ Clifford J. Proud
                                       CLIFFORD J. PROUD
                                       UNITED STATES MAGISTRATE JUDGE




                                   Page 13 of 13
